 1   Karen C. Marchiano (CA Bar No. 233493)
     karen.marchiano@us.dlapiper.com
 2   DLA PIPER LLP (US)
     2000 University Avenue
 3   East Palo Alto, CA 94303-2250
     Tel: 650.833.2000
 4   Fax: 650.833.2001

 5   Barry M. Heller (VA Bar No. 66243)
     (admitted pro hac vice)
 6   barry.heller@us.dlapiper.com
     John J. Dwyer (VA Bar No. 31810)
 7   (admitted pro hac vice)
     john.dwyer@us.dlapiper.com
 8   DLA PIPER LLP (US)
     One Fountain Square
 9   11911 Freedom Drive, Suite 300
     Reston, VA 20190
10   Tel: (703) 773-4000
     Fax: (703) 773-5060
11
     Attorneys for Defendants Driven Brands, Inc.,
12   Maaco Enterprises, Inc., Maaco Franchising, Inc., and
     Maaco Franchising, LLC
13
                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15   SCOTT W. JEFFERY; ELIAS GARCIA;
     MARIA G. MARAVILLA; DAVID                               CASE NO. 4:19-CV-05647-HSG
16
     GUTIERREZ; AHMAD ELSAYED; NEIL
17   MICHELL; AND JACQUELINE DUENAS,                    ORDER GRANTING DEFENDANTS’
                                                        UNOPPOSED REQUEST FOR
18                          Plaintiffs,                 TELEPHONIC APPEARANCE AT
            v.                                          INITIAL CASE MANAGEMENT
19                                                      CONFERENCE
20   DRIVEN BRANDS, INC.; MAACO                         Date:     March 5, 2020
     ENTERPRISES, INC.; MAACO                           Time:     2:00 p.m.
21   FRANCHISING, INC.; MAACO                           Place:    Courtroom 2, 4th Floor
     FRANCHISING, LLC; AND DOES 1-50,                   Judge:    Hon. Haywood S. Gilliam, Jr.
22   INCLUSIVE,
                                                        Action Filed: September 9, 2019
23
                            Defendants.
24
25
26
27
28


     EAST\172552453.1
                     1                                         ORDER

                     2           Pursuant to Rule 16-10(a) of the Local Rules of the Northern District of California and for
                     3   good cause shown, this Court hereby GRANTS Defendants’ Unopposed Request for Telephonic
                     4   Appearance at Initial Case Management Conference. Defendants’ lead counsel, Barry Heller, is
                     5   hereby permitted to participate in the March 5, 2020 Initial Case Management Conference by
                     6   telephone. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
                     7   telephonic appearance.
                     8   DATED: 2/27/2020
                                                                      HONORABLE HAYWOOD S. GILLIAM, JR.
                     9                                                UNITED STATES DISTRICT JUDGE
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                          2
DLA PIPER LLP (US)                                                             ORDER GRANTING TELEPHONIC APPEARANCE
   EAST PALO ALTO
                                                                                             CASE NO. 4:19-CV-05647-HSG
                         EAST\172552453.1
